DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 03 DECEMBER 2020 has been considered.  Current pending claims are Claims 1-16 and are considered on the merits below. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/478,629, filed on 17 JULY 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 25 MAY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 29 AUGUST 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  
The use of the term RHODAFAC®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,869,622. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘622 reference is combination of Claims 1, 7-9 and 14-15 of the instant invention.  The claims at issue are verbatim.  Below is a comparison of Claim 1 of the ‘622 compared with claims of the instant invention. The matching and modified fonts in each column are of similar/same claim language. 
Instant Invention 17/110,498
US Patent 10,869,622 B2
Claim 1. A body fluid leakage detection aqueous composition, the composition comprising a gelling agent, increasing the viscosity of the composition, wherein the gelling agent is cross-linked -glucan microspheres, and buffering species, the composition thereby being buffered, wherein the composition further comprises a pH-indicator, and wherein the pH of the composition is at least 0.1 pH units lower, or higher, than a pKa of the pH-indicator.
Claim 7. The body fluid leakage detection aqueous composition according to claim 1, wherein a pKa of the pH-indicator is in the range 5 to 9.
Claim 8.  The body fluid leakage detection aqueous composition according to claim 7, wherein the pH-indicator is bromothymol blue.
Claim 9. The body fluid leakage detection aqueous composition according to claim 1, wherein the pH of the composition is between 4 and 7.
Claim 14. The body fluid leakage detection aqueous composition according to claim 1, wherein the composition is a pancreatic fluid leakage detection aqueous composition, and the pH of the composition is in the range 4 to 6; and wherein a pKa of the pH-indicator is in the range 6 to 8.
Claim 15.  The body fluid leakage detection aqueous composition according to claim 14, wherein the pH-indicator is selected from the group consisting of bromothymol blue, phenol red, anthocyanins, and neutral red.
Claim 1.  A body fluid leakage detection aqueous composition, wherein the composition is a pancreatic fluid leakage detection aqueous composition, the composition comprising a gelling agent, increasing the viscosity of the composition, wherein the gelling agent is cross-linked α-glucan microspheres, and buffering species, the composition thereby being buffered, wherein the composition further comprises a pH-indicator selected from the group consisting of bromothymol blue, phenol red, anthocyanins, and neutral red, wherein the pH of the composition is at least 0.1 pH units lower than a pKa of the pH-indicator, wherein the pH of the composition is in the range of 4 to 6, and wherein the pKa of the pH-indicator is in the range of 6 to 8.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the viscosity".  There is insufficient antecedent basis for this limitation in the claim.  For clarity purposes, this instance should be "a viscosity".  
Claim 1 recites the limitation "the pH of the composition".  There is insufficient antecedent basis for this limitation in the claim.  For clarity purposes, this instance should be "a pH of the composition".  
Claim 4 recites the limitation "the degree".  There is insufficient antecedent basis for this limitation in the claim.  For clarity purposes, this instance should be "a degree".  
Claim 4 recites the limitation "the weight ratio".  There is insufficient antecedent basis for this limitation in the claim.  For clarity purposes, this instance should be "a weight ratio".  
Dependent claims follow the same reasoning. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA, US Publication No. 2008/0319101 A1, submitted on the Information Disclosure Statement on 03 DECEMBER 2020; US Patent Application Publications; Cite No. 2.
Applicant’s invention is drawn towards a composition. 
Regarding Claim 1, the reference NAKAJIMA discloses a composition, abstract, Claim 1, [0026], the composition comprising: a gelling agent, abstract, hydrogel, Claim 7, [0020-0023], increasing the viscosity of the composition, wherein the gelling agent is cross-linked -glucan microspheres, abstract, [0026, 0055, 0056], and buffering species, [0058, 0073], the composition thereby being buffered, wherein the composition further comprises a pH-indicator, [0102, 0116],  and wherein the pH of the composition is at least 0.1 pH units lower, or higher, than a pKa of the pH-indicator, [0072, 0073]. 
The NAKAJIMA reference discloses the claimed invention, but is silent in regards to wherein the composition is used for body fluid leakage detection, which is recited in in the preamble. 
The recitation “body fluid leakage detection aqueous composition” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the composition taught in NAKAJIMA to be used for leak detection so that one can determine a leak in a surgical procedure.  
Additional Disclosures Included are: Claim 2: wherein the body fluid leakage detection aqueous composition according to claim 1, wherein the gelling agent is cross-linked starch microspheres or cross-linked dextran microspheres, [0058, 0125].; Claim 3: wherein the body fluid leakage detection aqueous composition according to claim 2, wherein the composition comprises 5 to 25 wt% cross-linked starch microspheres or cross-linked dextran microspheres, [0011].; Claim 4: wherein the body fluid leakage detection aqueous composition according to claim 4, wherein the degree of cross-linking, expressed as the weight ratio cross-linker:starch, or as ratio cross-linker:dextran, is in the range 12 to 20 wt%, [0011].; Claim 6: wherein the body fluid leakage detection aqueous composition according to claim 1, wherein the pH of the composition is at least 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, or 1.0, pH units lower, or higher, than a pKa of the pH-indicator, abstract, Claim 1, [0073].; Claim 9: wherein the body fluid leakage detection aqueous composition according to claim 1, wherein the pH of the composition is between 4 and 7, abstract, Claim 1, [0073].; Claim 10: wherein the body fluid leakage detection aqueous composition according to claim 1, wherein the buffering species being present in an amount of 0.1 to 30 mM, [0067, 0073, 0108].; Claim 11: wherein the body fluid leakage detection aqueous composition according to claim 11, wherein the composition is phosphate buffered, [0067, 0073, 0108].; and Claim 13: wherein the body fluid leakage detection aqueous composition according to claim 1, wherein the aqueous composition further comprises: - a preservative; and/or – saline, [0072, 0073].
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA, US Publication No. 2008/0319101 A1, submitted on the Information Disclosure Statement on 03 DECEMBER 2020; US Patent Application Publications; Cite No. 2; and further in view of WEI, WO 2012/073132 A1, submitted on the Information Disclosure Statement on 03 DECEMBER 2020; Foreign Patent Documents; Cite No. 3.
Regarding Claims 7 and 8, the NAKAJIMA reference suggests the claimed invention, but is silent in regards to wherein the wherein a pKa of the pH-indicator is in the range 5 to 9, and the pH-indicator is bromothymol blue.
The WEI reference discloses a buffered solution comprising a gelling agent and a pH indicator, with a pH 1.08 pH units higher than the pKa of the pH-indicator, bromothymol blue, pKa 7.0, for the detection of body fluid leakage, Examples, Claims 1, 2 and 14. 
It would been obvious to one having ordinary skill in the art before the effective filing date to modify the pKa of the pH-indicator is in the range 5 to 9, and the pH-indicator is bromothymol blue so that a relatively stable dye is chosen and it can be incorporated into sensing without fear of leaching, page 4-5, as well as a vivid color change in the pH range of 5-9 can be observed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797